DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 11/24/2021. In the paper of 11/24/2021, Applicant amended claims 1 and 14, and canceled claims 21, 26-27 and 31-32, and added new claims 33-35.

Status of the Claims
Claims 1, 3-11, 14, 16-17, 20, 24-25 and 33-35 are pending and under examination. Claims 2, 12-13, 15, 18-19, 21-23 and 26-32 are canceled.

Response to Arguments
Withdrawn and/or Moot Rejection(s)
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the new claim amendment such that claim 14 depends newly from claim 1.
The rejection of claims 21, 26-27 and 31-32  under 35 U.S.C. 103 as being unpatentable over Chen et al. (pub. 05/23/2013, filed 10/18/2011, US2013/0130919) in view of Kumaresan et al. (2008, Anal Chemistry 80(10): 3522-3529) and Pekin et al. (2011, LabChip 11(13), 2156-2166) and van den Oever et al. (Apr 2012, Clin Chem. 258(4):699-706) and van den Oever et al. (Apr 2013, Clin Chem. 5 9(4):705-9) is moot based on the cancellation of these claims.
The rejection of claims 1, 3-11, 14, 16-17, 20 and 24-25 under 35 U.S.C. 103 as being unpatentable over Chen et al. (pub. 05/23/2013, filed 10/18/2011, US2013/0130919) in view of Kumaresan et al. (2008, Anal Chemistry 80(10): 3522-3529) and Pekin et al. (2011, LapChip 11(13), 2156-2166) and van den Oever et al. (Apr 2012, Clin Chem. 258(4):699-706) and van den Oever et al. (Apr 2013, Clin Chem. 5 9(4):705-9) is withdrawn in view of claim amendments. 
Claim 1 newly requires performing an Evidence Ratio analysis (algorithm) in step (vi).

Specification
The disclosure is objected to because of the following informalities: 
On page 16, para [0057], the specification discloses an equation for likelihood ratio (LRc) that contains an error in the denominator: which as shown in the caption of para [0057] below, is provided incorrectly as “/Pr(Gc|H1)”, instead of “/Pr(Gc|H2)”,

    PNG
    media_image1.png
    402
    1160
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 14, 16-17, 20, 24-25 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, step (ii) recites the limitation “introducing a plurality of sets of unique molecularly tagged DNA primers” which lacks clarity as the nature of the instant plurality of sets of unique molecularly tagged DNA primers is unclear. Specifically, it is unknown what defines a set. In one instance, a “set” might be construed as a single specific primer pair for amplifying a specific target such that an instant plurality of sets that comprises 10 primer pairs would mean 10 sets for amplifying 10 different targets. 
Alternatively, Applicant may simply intend a “set” to refer to a plurality of primers that are introduced into a same droplet such that a first plurality of sets are all the primers for a first droplet and a second plurality of sets are all the primers for a second droplet. For both instances, it is unclear whether or not, and how the plurality of sets of primers in a first droplet are related to; or distinct from the plurality of sets of primers of a second droplet. Furthermore, the term “unique molecularly tagged” within the limitation is confusing because it is not clear how to apply the term to each of the sets of DNA primers and to each droplet in a plurality of droplets. It is not known if the unique molecule tags are for each primer molecule so that every primer molecule of every sets have a different unique molecular tag, regardless of what set the primer molecule belongs to; or whether the limitation intends that no two primer molecules within a first “set” of primers have the same tag, and no two primer molecules within a second “set” of primers have the same tag, but there can be a primer molecule in the first “set” of primers having a same tag as a primer molecule in the second “set” of primers; or finally, whether the phrase intends that each primer molecule in a first “set” have a first identical tag while each primer molecule in a second “set” have a second identical tag that is unique or distinct from the first identical tag.
It is unclear whether the instant unique molecular tags are simply to distinguish each primer molecule of every one of the plurality of primer sets of every droplet; or are simply to distinguish between each set of a plurality of sets; or are simply to distinguish each droplet of a plurality of droplets. Clarification and/or claim amendment are needed for each noted unclear elements above.

The limitation of claim 1, step (ii) of “introducing a plurality of sets of unique molecularly tagged DNA primers” is further confusing because it is not clear whether the limitation intends the introduction of a plurality of sets of unique molecularly tagged DNA primers into each of the plurality of liquid droplets; or if each droplet only receives one set of the plurality of sets of primers.

Claim 1, step (iii) recites the limitation of: 
“(iii) subjecting the one or more target DNA molecules that are isolated from each other to an amplification process comprising a PCR amplification process in the presence of the plurality of sets of unique molecularly tagged DNA primers to provide a plurality of amplicons of targeted DNA sequences at a plurality of pre- determined loci including a first locus”.

Claim 1, step (iii) lacks clarity because  it is not clear how “each” primer could be incorporated into the “respective plurality” of amplicons, or append a tag to “the plurality of respective amplicons”.
Each primer could only be incorporated into one of the plurality of amplicons, and append a tag to one of the plurality of amplicons. Such language would be more favorably considered.

Claim 1, step (v) recites the limitation of:
“selecting a first representative DNA sequence from the first group of sequences as representing a first target DNA molecule from the one or more target DNA molecules and selecting a second representative DNA molecule from the one or more target DNA molecules; 
wherein the first representative DNA sequence is a majority sequence from the first group of sequences and the second representative DNA sequence is a majority sequence from the second group of sequences”. 
The underlined phrase of the limitation of claim 1, step (v) above, is unclear and may contain a typographical error because a first representative DNA sequence is selected to represent a first target, however, the underlined phrase is directed to selection of a second representative DNA “molecule”.

Claim 1, step (vi) recites the limitation of:
“associating the first representative DNA molecule with a first contributor genotype at the first locus and the second representative DNA molecule with a second contributor genotype at the first locus via performing an Evidence Ratio analysis for the first allelic profile that includes the first group of sequences having an identical first tag and the second group of sequences having the identical second tag”.
The limitation of claim 1, step (vi) lacks clarity as follows. 
While it is clear that a plurality sets of unique molecularly tagged DNA primers are provided to generate a plurality of sets of uniquely tagged amplicons within a plurality of droplets, because of the recitation of the underlined phrase, “for the first allelic profile”, it is not known whether step (vi) intends only one allelic profile, or encompass other allelic profiles. For the latter case, claim 1 as a whole does not make clear which amplicons of the plurality of amplicons would be represented in a first allelic profile as compared to a second allelic profile. 

Further, concerning the limitation of claim 1, step (vi) above, it contains the phrase “performing an Evidence ratio analysis for the first allelic profile” which is indefinite, because there is no explicit definition for “evidence ratio” in the disclosure beyond an example of an equation of how it is to be computed, said example being taught in para [0088] of page 23 of the specification. 
The term “evidence ratio” renders claim 1 indefinite as it is not known whether the term “evidence ratio” is limited to being calculated by Eq. (10) of para [0088], page 23 of the specification, or whether the claim encompasses other manners of calculating an “evidence ratio”. Note the language of the specification in paragraph [0088]: “…which can be computed as follows…”. This raises the question of how else it “could be” computed. This rejection can be obviated by incorporating the formula in Eq. (10) into claim 1 and defining each of the terms of the formula in the claim.

Caption of para [0088], page 23 of the specification

    PNG
    media_image2.png
    268
    1162
    media_image2.png
    Greyscale


It is further noted that claims 3-11, 14, 16-17, 20, 24-25 and 33-35 are also rejected in each paragraph of paragraphs 11-15 above, as they depend from claim 1.

Conclusion
No claims are currently allowed

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637